ACCEPTED
                                                                                         03-15-00505-CV
                                                                                                 8070990
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   12/3/2015 11:45:32 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                                  IN THE
                           THIRD COURT OF APPEALS
                               AUSTIN, TEXAS                 FILED IN
                                                      3rd COURT OF APPEALS
                                                           AUSTIN, TEXAS
                 _______________________________________
                                                      12/3/2015 11:45:32 AM
                                                          JEFFREY D. KYLE
                            No. 03-15-00368-CV                 Clerk


                                 Laura Pressley,
                                                          Appellant,

                                         v.

                             Gregorio “Greg” Casar,
                                                          Appellee.
                 _______________________________________

                               No. 03-15-00505-CV

                                  David Rogers,
                                                          Appellant,
                                         v.

                             Gregorio “Greg” Casar,
                                                          Appellee.
                 _______________________________________

                           MOTION TO EXTEND TIME
                           TO FILE APPELLEE’S BRIEFS

                 _______________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

      The deadlines to file Appellee’s briefs in both of the above-styled appeals run

from the filing of the Appellant’s brief in No. 03-15-00505-CV. Appellant David

Rogers filed his brief in No. 03-15-505-CV on October 27, 2015, and Appellee’s

briefs for both appeals currently are due on December 16, 2015. Pursuant to Rule
10.5(b) and Rule 38.6 of the Texas Rules of Appellate Procedure, Appellee files this

motion and asks for a thirty (30) day extension of time by which to file his briefs.

Granting this motion would make the briefs due on January 15, 2016.

      This request is not made for the purpose of delay, but instead is necessary to

allow Appellee’s appellate counsel, Kurt Kuhn, adequate time to properly prepare the

briefs. Appellants have filed separate briefs in these consolidated appeals, which

combined amount to 86 pages of briefing and hundreds of pages more in

attachments. The records in these cases total almost 14,000 pages. Appellants have

purported to raise at least 14 different issues for review. Mr. Kuhn was not primary

counsel in the trial court and needs additional time to familiarize himself with the

entire record and all of the issues briefed. Mr. Kuhn also has several other matters

that have and continue to consume his docket, including:

         • Preparing a petition for review in No. 15-0725, Debra Hren v. Recruiting
           Partners GP, Inc. d/b/a Kinney Recruiting, Inc., due on December 4, 2015.

         • Preparing an amicus brief in No. 15-0523; ACE Cash Express, Inc. v. The
           City of Denton, Texas; in the Texas Supreme Court;

         • Preparing an amicus brief in No. 14-0743; Southwest Royalties, Inc. v. Hegar;
           Supreme Court of Texas; and

         • Preparing a Reply in Support of Petition for Review in No. 15-0504;
           Arbor Windsor Court, Ltd., v. Weekley Homes, L.P.; Supreme Court of
           Texas.

Finally, Appellee’s counsel has prior family and community commitments over the

Christmas holiday season. Appellee’s counsel needs the full 30-day extension sought


                                          2
in this motion because any lesser extension would make it difficult to fully review and

brief all of the issues raised.

       This is the second extension requested by Appellee.                   Appellant Pressley’s

counsel, Mark Cohen, previously sought three separate extensions of time for filing

Pressley’s brief in this appeal—two of which were granted and one of which was

returned as premature. Appellant David Rogers previously sought one additional

extension of time. Appellee’s counsel did not oppose any of the four extensions

sought by Appellants. At the time Appellants received their multiple extensions,

Appellee’s counsel told opposing counsel that the extensions Appellants sought

would likely make necessary both extensions sought by Appellee because of prior

existing work conflicts. Opposing counsel indicated that they understood and never

raised any prior opposition to Appellee seeking the relief sought in this motion. In

fact, before Pressley’s counsel, Mr. Cohen, filed his third motion for extension of

time, in conferring with opposing counsel Cohen expressly stated that he would

“extend similar courtesies if requested.” Mr. Cohen’s email stated:

       I need to impose on your good graces one more time. I underestimated
       the time I needed for the last extension and I am requesting one more
       extension until September 18. Attached is the Motion I want to file . [sic]
       I need to know if you are opposed to granting it as soon as possible [sic]
       Thanks again and of course I will extend similar courtesies if requested.1




1
 A true and correct copy of Cohen’s Sept. 2, 2015 email, as well as Appellee’s counsel’s response, is
attached as Tab A.


                                                  3
Again, Appellee’s counsel did not oppose the extension that Appellant Pressley

sought for her own briefing deadline.

      In preparing to file this motion, Appellee’s counsel conferred with Appellants’

counsel. Appellant David Rogers indicated that he did not oppose the granting of the

relief sought in this motion. Appellant Pressley’s counsel, Mr. Cohen, responded that

he did not have permission to consent to it.

      Neither the Court nor any party will be prejudiced by the granting of this

motion.    This extension is not sought for the purposes of delay, but to allow

Appellee’s counsel adequate time to fully brief the issues for the Court. Through this

lawsuit, Pressley does not seek simply to void the true and fair results of one particular

election without any evidence to raise any question as to the outcome of the voting.

Instead, Pressley’s lawsuit also seeks an improper holding that would call into

question and open up to litigation the results of every election that incorporates

electronic voting, absent any sign or evidence that the results were not true and

correct. Appellee’s counsel needs the 30-day extension sought to properly and fully

brief this important case for the Court’s review.

                                         Prayer

      For these reasons, Appellee asks for an additional thirty (30) days to file his

briefs, extending the time until January 15, 2016.




                                            4
Dated: December 3, 2015                  Respectfully submitted,

                                         By:/s/Kurt Kuhn

Charles Herring, Jr.                      Kurt Kuhn
State Bar No. 09534100                    State Bar No. 24002433
cherring@herring-irwin.com                kurt@kuhnhobbs.com
Lauren Ross                               Lisa Bowlin Hobbs
State Bar No. 24092001                    State Bar No. 24026905
laurenbross@herring-irwin.com             lisa@kuhnhobbs.com
HERRING & PANZER, L.L.P.                  KUHN HOBBS PLLC
1411 West Avenue, Suite 100               3307 Northland Drive, Suite 310
Austin, Texas 78701                       Austin, Texas 78731-4946
(512) 320-0665                            (512) 476-6005
(512) 519-7580 (fax)                      (512) 476-6002 (fax)

                                          Jessica Palvino
                                          State Bar No. 24048780
                                          jpalvino@mcginnislaw.com
                                          MCGINNIS, LOCHRIDGE & KILGORE, LLP
                                          600 Congress Avenue, Suite 2100
                                          Austin, Texas 78701
                                          (512) 495-6079
                                          (512) 505-6379 (fax)



                                Counsel for Appellee




                                         5
                          CERTIFICATE OF CONFERENCE
       Pursuant to Texas Rule of Appellate Procedure 10.1, I hereby certify that I
conferred with Appellant David Rogers and counsel for Appellant Laura Pressley,
Mark Cohen, regarding this motion. Mr. Rogers indicated that he was unopposed to
the granting of the relief sought in this motion. Mr. Cohen responded that he did not
have permission to consent to it.

                                                      /s/ Kurt Kuhn
                                                      Kurt Kuhn




                             CERTIFICATE OF SERVICE
      I hereby certify that, on December 3, 2015, I served electronically a copy of this
motion on counsel of record as listed below:


Mark Cohen
805 West 10th Street, Suite 100
Austin, Texas 78701
mark@cohenlegalservices.com

David Rogers
Law Office of David Rogers
1201 Spyglass Suite 100
Austin, TX 78746
Firm@DARogerslaw.com

                                                      /s/ Kurt Kuhn
                                                      Kurt Kuhn




                                           6
Tab A
Kurt Kuhn

From:                            Kurt Kuhn <Kurt@KuhnHobbs.com >
Sent:                            Wednesday, September 02, 2015 11 :25 AM
To:                              'Mark Cohen'
Subject:                         RE: pressley/Casar


No problem, I don't opp ose.


KtutKuhn
3307 Northland Drive, Suite 310 I Au stin, T exas 78731
512.476.6005 direct I 512.476.6002 fax
Kurt@KuhnHobbs.com I www.KuhnHobbs.com


      I
  ~t~ ·
· r.:, ' · u H .N·. .,,
       K
:iI l .HOBBS h
            •.... ·· ...           1r
APPS.At..S ANO AOVANCEO MOTIONS



From: Mark Cohen [mailto:mark@cohenlegalservices.com]
Sent: Wednesday, September 02, 2015 11 :19 AM
To: 'Kurt Kuhn ' (Kurt@KuhnHobbs.com) <Kurt@KuhnHobbs.com>
Subject: pressley/Casar

I need to impose on your good graces one more time. I underestimated the time I needed for the last extension and I am
requesting one more extension until September 18. Attached is the Motion I want to file . I need to know if you are
opposed to granting it as soon as possible
Thanks again and of course I w ill extend similar courtesies if requested.

Mark Cohen
805 W. 10th Street, Suite 100
Austin, Tx. 78701
512-47 4-4424
512-472-5444 (f)
Mark@cohenlegalservices.com
www.CohenLegal Services.com

Everyone needs a break for peace of mind- especially those involved with the legal system.
Rent our Villa with pool in Playa Del Carmen near the beach and town.
Need a vacation? see http://villaalegreplaya .com and http://www.steinhardt.us/villaalegre/

CONFIDENTIALITY NOTICE
The information contained in this message may be privileged and confidential and protected from disclosure.If the
reader of this message is not theintended recipient, or an employee or agent responsible for delivering this message to
the intended recipient, you are hereby notified that any dissemination,distribution or copying of thiscommunication is
strictly prohibited . If you have received this communicationin error, please notify us immediately by replying to the
message and deleting it from your computer.
TREASURY DEPARTMENT CIRCULAR 230 DISCLOSURE: To ensure compliance with requirements imposed by the Treasury
Department, we inform you that any U.S. federal tax advice contained in this communication (including any
attachments) is not intended or written to be used, and cannot be used, for the purpose of (i) avoiding penalties under
the Internal Revenue Code or (ii) promoting, marketing or recommending to another party any transaction or matter
addressed herein.




                                                            2